Case 8:19-cv-03115-WFJ-SPF Document 14-1 Filed 09/15/20 Page 1 of 4 PagelD 93

United States District Court
Middle District of Florida
(Tampa Division)

Ohio Security Case No. 8:19-cv-03115-WFJ-SPF
Insurance Company,

Plaintiff,
V.

Carlisos Construction, Inc.,

Defendant.
/

Affidavit of Danielle Pellegrini in Support of
Ohio Security Insurance Company’s Motion for Default Judgment

State of New Hampshire )
)$s
County of Strafford )

Before Me, the undersigned authority, personally appeared Kelley Potvin who, being first
duly sworn under oath, deposes and says:

1. My name is Kelley Potvin. | am a resident of Strafford County, New Hampshire
over eighteen years old, and have personal knowledge of the facts stated in this affidavit,
to which | am competent to testify.

2. | am employed by Liberty Mutual Insurance Company as a Senior Receivables
Analyst. In 1999, Liberty acquired certain assets of Wausau Insurance Corporation, of
which Ohio Security Insurance Company (“Ohio Security”) is a subsidiary. As such,
Liberty administers all of the policies and programs of Ohio Security.

3. On or about 9 November 2016, Ohio Security issued Carlisos Construction, Inc.
(“Carlisos”) general liability policy number BLS 57637798 (“BLS policy”), a copy of which

is attached to the Complaint as Exhibit 1.
Case 8:19-cv-03115-WFJ-SPF Document 14-1 Filed 09/15/20 Page 2 of 4 PagelD 94

4. The BLS policy, as amended and endorsed during the course of the policy and its renewal,
yielded a final premium, after payments were applied, of $74,691.10.

5. Ohio Security demanded payment of the final BLS premium from Carlisos, which has
refused to pay all or any part of the final premium.

6. 4, On or about 9 November 2016, Ohio Security issued Carlisos excess liability policy
number ESO 57637798 (“ESO policy”). A copy of the ESO policy is attached to the Complaint as
Exhibit 2.

7. The ESO policy, as amended and endorsed during the course of the policy and its renewal,
yielded a final premium, after payments were applied, of $485.25.

8. 7. Ohio Security demanded payment of the final ESO premium from Carlisos, which has
refused to pay all or any part of the final premium.

9.

10. On or about 9 November 2016, Ohio Security issued Carlisos workers compensation policy
number WC 57637798 (“WC policy”). A copy of the WC policy is attached to the Complaint as
Exhibit 3.

11. | The WC policy, as amended and endorsed during the course of the policy and its renewal,
yielded a final premium, after payments were applied, of $88,738.00.

12. Ohio Security demanded payment of the final WC premium from Carlisos, which has
refused to pay all or any part of the final premium.

13. Ohio Security is owed a total of $163,914.35 for the balance due on the three policies.

| say nothing further.

Poult Rint
“Dameve. Pei\egnn
 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lo
o
QO ”
3 2 ‘ & " bind
tm fan as hak
5 % = 4 77 toes
- = ; 5 ut *
—T Ls 2 ° :
é mo “ S
o ag :
“: By ite co *
© a 7 o 3
s 7 oO ~ 3
>) . :
g i se 8
: : a 2 =
~ ch a ‘ “Ee oO
oO 10 = 3 of : : -
N ™} "~ ~ 5 “ 5 7
~— : :
Te) “t = - 3 :
an A ~ : i , :
= ot x z a : :
oD z :
oO ors as : :
: . fey 7 my
@ eS
ir z " _
aw ee ~ :
Ss | us = : : .

; S = ° -_

wt o% in :
o ed = :
s fy ee
: & ins
o 3 .
7 *

5 2 fan
3 :
3 wl
S ae
6 Le a

ch : iE

3 Ot RG
LL oe &: :

2 = ie
Oo. bes c b
Y) : = : :

1 2 “4 : ‘
> mm - : : i
LL . 3 :
= be :

i” wf oa : .
LO & 2 G : 5
sa! m= e :

é - wee S
— a e he xh : 2 1
© ‘a Bo Oe m 5 - :

a . = = - : : :

: E . c QS “ woos

B MS vd ut . 3

t :

I tone A: Vie 2 ¢ |

a R , a 2 é
~. : :
: : = q “i
5 : 2 ; (" oe m “Y ‘
an a vs : ro x fo,
w 3 ° 5 @ 3 : . .
; z 5 © a“ os ; N
is SS x : ” 5
O = ut = : : ;
: 2 = ° :
ae 2 4 : -
” 7 oa
rt !
ts he rT
co :

 

 

 

 

 

 

 

 

 

 

 
Case 8:19-cv-03115-WFJ-SPF Document 14-1 Filed 09/15/20 Page 4 of 4 PagelD 96

BEFORE ME, the undersigned authority, personally appeared KELLEY POTVIN, who is personally

known to me to be the individual described herein or who has _ produced
Nit dL
Goetow as identification, and who executed the foregoing affidavit and who

did take an oath.

IN WITNESS WHEREOF, | have hereunto set my hand and affixed my official seal in the County

Moryatt. Couce

NOTARY PUBLIC

Name: Rrish CO yeh
Commission or Serial No.:
My Commission Expires

and State aforesaid this_1O day of August 2020.
Sepyembex”

WM,
sett ACO

ett hae

“ Mis R Y pv we

AAW
